Name: Commission Implementing Directive (EU) 2017/1279 of 14 July 2017 amending Annexes I to V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive_IMPL
 Subject Matter: environmental policy;  economic geography;  international trade;  trade;  agricultural policy;  trade policy;  agricultural activity
 Date Published: 2017-07-15

 15.7.2017 EN Official Journal of the European Union L 184/33 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2017/1279 of 14 July 2017 amending Annexes I to V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points (c) and (d) of the second paragraph of Article 14 thereof, Whereas: (1) Following the recently published revision of the respective scientific denomination, Anoplophora malasiaca (Forster) is considered a synonym of Anoplophora chinensis (Thomson), already included in Section I of Part A of Annex I to Directive 2000/29/EC. Therefore, Anoplophora malasiaca (Forster) should be deleted from Section I of Part A of Annex I to Directive 2000/29/EC. (2) With a view to protecting plants, plant products and other objects, in light of increased international trade and following pest risk assessments performed and recently published by the European and Mediterranean Plant Protection Organisation, it is technically justified and consistent with the pest risks involved to add the harmful organisms Bactericera cockerelli (Sulc.), Keiferia lycopersicella (Walsingham), Saperda candida Fabricius and Thaumatotibia leucotreta (Meyrick) to Section I of Part A of Annex I to Directive 2000/29/EC. (3) It is technically justified to delete Xylella fastidiosa (Wells et al.) from Section I of Part A of Annex I to Directive 2000/29/EC and add it to Section II of that Part as this harmful organism is known to occur in the Union. (4) The presence of the harmful organism Xanthomonas campestris (all strains pathogenic to Citrus) poses an unacceptable risk to the production and the trade of plants, plant products and other objects. In addition, the strains of Xanthomonas campestris pathogenic to citrus have been reclassified. Xanthomonas citri pv. citri and Xanthomonas citri pv. aurantifolii are the causal agents of citrus canker disease. Therefore, it is scientifically justified and consistent with the pest risk involved to delete Xanthomonas campestris in Section I of Part A of Annex II to Directive 2000/29/EC and include it in Section I of Part A of Annex I to that Directive under the names Xanthomonas citri pv. aurantifolii and Xanthomonas citri pv. citri. (5) Following the revision of the respective scientific denomination, the harmful organism Guignardia citricarpa Kiely (all strains pathogenic to Citrus) has been renamed Phyllosticta citricarpa (McAlpine) Van der Aa, the causal agent of citrus black spot. It also poses an unacceptable risk to the production and the trade of plants, plant products and other objects. Therefore, it is technically justified and consistent with the pest risk involved to move that harmful organism from Section I of Part A of Annex II to Directive 2000/29/EC to Section I of Part A of Annex I to that Directive and rename it Phyllosticta citricarpa (McAlpine) Van der Aa. (6) The typographic mistakes regarding the scientific names of the harmful organisms Phyloosticta solitaria Ell. and Ev. and Popilia japonica Newman in Sections I and II, respectively, of Part A of Annex I to Directive 2000/29/EC and Aleurocantus spp. and Aonidella citrina Coquillet in Section I of Part A of Annex II to that Directive should be corrected and replaced, as applicable, by Phyllosticta solitaria Ellis & Everhart, Popillia japonica Newman, Aleurocanthus spp. and Aonidiella citrina Coquillet respectively. Similarly, typographic mistakes in the scientific denomination of Zea mays L. should also be corrected in all annexes where reference is made to that species. The typographic mistake in the scientific denomination of Amiris P. Browne in Section I of Part B of Annex V to that Directive should be corrected and replaced by Amyris P. Browne. (7) Following the recently published revision of the respective scientific denomination, Elm phlÃ ¶em necrosis mycoplasm has been renamed Candidatus Phytoplasma ulmi. In addition, it is technically justified to delete that organism from Section I of Part A of Annex I to Directive 2000/29/EC (where it is listed as Elm phlÃ ¶em necrosis mycoplasm) and include it in Section II of that Part as Candidatus Phytoplasma ulmi as this harmful organism is known to occur in the Union. This is in accordance with the pest categorisation of the organism, performed by the European Food Safety Authority (EFSA) (2). The new name should also be reflected in Annex IV to Directive 2000/29/EC. (8) It is technically justified and consistent with the pest risk involved to delete the harmful organism Potato spindle tuber viroid from Section I of Part A of Annex I to Directive 2000/29/EC, since that harmful organism has spread and is established in a number of host plants within a large part of the Union. The organism is included in Section II of Part A of Annex II to that Directive in order to protect the commodities that are currently free and where its presence would pose a significant risk and causes significant losses. (9) Following the recently published revision of the respective scientific denomination, the harmful organism Xanthomonas campestris pv. pruni (Smith) Dye should be renamed Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. (10) The special requirements for wood included in Section I of Part A of Annex IV to Directive 2000/29/EC should be revised in order to align them with the relevant International Standard of Phytosanitary Measures (ISPM 15) and further clarify them. In addition, the exemption of wood packing material from the specific requirements for wood of Platanus L. in that Section should be updated as it was omitted in the last amendment of that Section. (11) It is technically acceptable, on the basis of scientific and technical knowledge, to include special requirements for the introduction of certain plants, plant products and other objects into the Union due to their likelihood of hosting the harmful organisms referred to in recital (2). Therefore, the relevant plants, plant products and other objects should be listed in Part A of Annex IV to Directive 2000/29/EC. (12) In respect of the harmful organisms referred to in recitals (4), (5), and (7) it is necessary to amend the special requirements set out in Part A of Annex IV to Directive 2000/29/EC due to developments in scientific and technical knowledge and the recently published pest risk assessments carried out by EFSA. The aim of the amended requirements is to reduce the phytosanitary risk caused by the introduction into the Union of those plants, plant products and other objects originating in third countries to an acceptable level. (13) Following pest risk assessments, it is technically justified and consistent with the risks associated with the harmful organism Trioza erytreae Del Guercio to add Murraya J. Koenig ex L. to the list of host plants of that harmful organism in the relevant points in Sections I and II of Part A of Annex IV to Directive 2000/29/EC. Furthermore, Choisya Kunt should be included in the list of host plants of that harmful organism following the findings in Member States. Therefore, the special requirements for the import into and movement within the Union of the host plants in the relevant points in Sections I and II of Part A of Annex IV to Directive 2000/29/EC should be amended. (14) In addition, the plants, plant products or other objects referred to in recitals (10) to (13) should be subject to plant health inspections before being introduced into or moved within the Union. Therefore, those plants, plant products and other objects should be listed in Part A or B of Annex V to Directive 2000/29/EC. (15) The CN codes for wood set out in Annex V to Directive 2000/29/EC should be updated in order to align them with the current CN codes used in Council Regulation (EEC) No 2658/87 (3) as amended by Commission Implementing Regulation (EU) 2016/1821 (4). (16) In accordance with Commission Regulation (EC) No 690/2008 (5) certain zones have been recognised as protected zones in respect of various harmful organisms. That Regulation has recently been amended to take account of the latest developments with regard to the protected zones within the Union and the following harmful organisms: Bemisia tabaci Genn. (European populations), Candidatus Phytoplasma ulmi, Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr., Citrus tristeza virus (European strains), Curtobacterium flaccumfaciens pv. flaccumfaciens (Hedges) Col., Dryocosmus kuriphilus Yasumatsu, Erwinia amylovora (Burr.) Winsl. et al., Globodera pallida (Stone) Behrens, Globodera rostochiensis (Wollenweber) Behrens, Paysandisia archon (Burmeister), Rhynchophorus ferrugineus (Olivier), Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller, Thaumetopoea processionea L., Tomato spotted wilt virus and Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. In order to ensure that the requirements concerning protected zones with regard to the respective harmful organisms are consistent, the relevant requirements in Annexes I to V to Directive 2000/29/EC should be updated. (17) Moreover, several areas within the Union that have been recognised as protected zones with regard to certain harmful organisms no longer fulfil the requirements because those harmful organisms have become established there or the Member States concerned requested that the status as a protected zone be revoked. Those areas are the following: the region of Ribatejo e Oeste in Portugal with regard to Bemisia tabaci Genn. (European populations); the county of Odemira in Alentejo in Portugal with regard to Citrus tristeza virus (European strains); the territory of Portugal with regard to Curtobacterium flaccumfaciens pv. flaccumfaciens (Hedges) Col. and Dryocosmus kuriphilus Yasumatsu; the autonomous communities of AndalucÃ ­a and Madrid and the districts (Comarcas) of SegriÃ , Noguera, Pla d'Urgell, Garrigues and Urgell in the province of Lleida (Comunidad autonoma de Catalunya) in Spain; the provinces of Milano and Varese (Lombardy) and the communes of Busca, Centallo and Tarantasca in the province of Cuneo (Piedmont) in Italy; the townlands of Ballinran Upper, Carrigenagh Upper, Ballinran, and Carrigenagh in County Down, and the Electoral Area of Dunmurry Cross in Belfast, County Antrim (Northern Ireland) in the United Kingdom and the entire territory of the county of DunajskÃ ¡ Streda in Slovakia with regard to Erwinia amylovora (Burr.) Winsl. et al.; the local authority areas of Guildford and Woking in the United Kingdom with regard to Thaumetopoea processionea L. and the territory of Finland with regard to Tomato spotted wilt virus. This should be reflected in Part B of Annexes I to IV to Directive 2000/29/EC. (18) The mistakes in the delimitation of the protected zones for Leptinotarsa decemlineata Say in Finland and Sweden in Part B of Annex I to Directive 2000/29/EC should be corrected and brought in line with Regulation (EC) No 690/2008. (19) In order to protect the production and trade of plants, plant products and other objects, it is technically justified and consistent with the pest risk involved to add the harmful organism Globodera rostochiensis (Wollenweber) Behrens to Part B of Annex I to Directive 2000/29/EC and Paysandisia archon (Burmeister), Rhynchophorus ferrugineus (Olivier), Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller and Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. to Part B of Annex II to that Directive. (20) From information provided by Portugal, it appears that the territory of the Azores is free from Globodera pallida (Stone) Behrens, Globodera rostochiensis (Wollenweber) Behrens and Rhynchophorus ferrugineus (Olivier) and that the Azores fulfil the conditions set out in point (h) of Article 2(1) of Directive 2000/29/EC for the establishment of a protected zone with respect to those harmful organisms. Part B of Annexes I, II and IV to Directive 2000/29/EC should be amended accordingly. Similarly, Part B of Annex IV and Part A of Annex V to that Directive should be amended in order to introduce requirements for the movement of certain plants, plant products and other objects into the protected zones. (21) From information provided by Ireland, Malta and the United Kingdom, it appears that the territories of those Member States are free from Paysandisia archon (Burmeister) and that those territories fulfil the conditions set out in point (h) of Article 2(1) of Directive 2000/29/EC for the establishment of a protected zone with respect to that harmful organism. Part B of Annexes II and IV to Directive 2000/29/EC should be amended accordingly. Similarly, Part B of Annex IV and Part A of Annex V to that Directive should be amended in order to introduce requirements for the movement of certain plants, plant products and other objects into the protected zones. (22) From information provided by Ireland and the United Kingdom, it appears that the territories of those Member States are free from Rhynchophorus ferrugineus (Olivier) and that those territories fulfil the conditions set out in point (h) of Article 2(1) of Directive 2000/29/EC for the establishment of a protected zone with respect to that harmful organism. Part B of Annexes II and IV to Directive 2000/29/EC should be amended accordingly. Similarly, Part B of Annex IV and Part A of Annex V to that Directive should be amended in order to introduce requirements for the movement of certain plants, plant products and other objects into the protected zones. (23) From information provided by the United Kingdom, it appears that its territory is free from Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller and Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. and that it fulfils the conditions set out in point (h) of Article 2(1) of Directive 2000/29/EC for the establishment of a protected zone with respect to those harmful organisms. Part B of Annexes II and IV to Directive 2000/29/EC should be amended accordingly. Similarly, Part B of Annex IV and Part A of Annex V to that Directive should be amended in order to introduce requirements for the movement of certain plants, plant products and other objects into the protected zones. (24) From information provided by Ireland, it appears that its territory is free from Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. and that it fulfils the conditions set out in point (h) of Article 2(1) of Directive 2000/29/EC for the establishment of a protected zone with respect to that harmful organism. Part B of Annexes II and IV to Directive 2000/29/EC should be amended accordingly. (25) A recent pest risk analysis shows that the current requirements for the introduction and movement of certain plants, plant products and other objects into and within certain protected zones with regard to Bemisia tabaci Genn. (European populations) and Daktulosphaira vitifoliae (Fitch) are inadequate to reduce the phytosanitary risk in question to acceptable levels. Those requirements should be reformulated in Part B of Annex IV to Directive 2000/29/EC. (26) Annexes I to V to Directive 2000/29/EC should therefore be amended accordingly. (27) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I to V to Directive 2000/29/EC are amended in accordance with the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 31 December 2017 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 January 2018. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 14 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 169, 10.7.2000, p. 1. (2) EFSA PLH Panel (EFSA Panel on Plant Health), 2014. Scientific Opinion on the pest categorisation of Elm phloem necrosis mycoplasm. EFSA Journal 2014; 12(7):3773, 34 pp. doi:10.2903/j.efsa.2014.3773 (3) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (4) Commission Implementing Regulation (EU) 2016/1821 of 6 October 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 294, 28.10.2016, p. 1). (5) Commission Regulation (EC) No 690/2008 of 4 July 2008 recognising protected zones exposed to particular plant health risks in the Community (OJ L 193, 22.7.2008, p. 1). ANNEX Annexes I to V to Directive 2000/29/EC are amended as follows: (1) Annex I is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  heading (a) is amended as follows:  point 5 is deleted;  the following point is inserted after point 6: 6.1. Bactericera cockerelli (Sulc.)  the following point is inserted after point 11.1: 11.2. Keiferia lycopersicella (Walsingham)  the following point is inserted after point 19.1: 19.2. Saperda candida Fabricius  the following point is inserted after point 25: 25.1. Thaumatotibia leucotreta (Meyrick)  heading (b) is amended as follows:  point 1 is deleted;  the following points are inserted after point 0.1: 2. Xanthomonas citri pv. aurantifolii 2.1. Xanthomonas citri pv. citri  heading (c) is amended as follows:  the following point is inserted after point 12: 12.1. Phyllosticta citricarpa (McAlpine) Van der Aa  in point 13, Phyloosticta solitaria Ell. and Ev. is replaced by Phyllosticta solitaria Ellis & Everhart  heading (d) is amended as follows:  point 1 is deleted;  in point 2, subpoint (e) is deleted; (ii) Section II is amended as follows:  in heading (a), point 8, Popilia japonica Newman, is replaced by Popillia japonica Newman  in heading (b), the following point is inserted after point 2: 3. Xylella fastidiosa (Wells et al.)  in heading (d), the following point is inserted after point 2: 2.1. Candidatus Phytoplasma ulmi (b) Part B is amended as follows: (i) heading (a) is amended as follows:  point 1 is replaced by the following: 1. Bemisia tabaci Genn. (European populations) IRL, P (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho and TrÃ ¡s-os-Montes), UK, S, FI  point 1.2 is replaced by the following: 1.2. Dryocosmus kuriphilus Yasumatsu IRL, UK  point 2 is replaced by the following: 2. Globodera pallida (Stone) Behrens FI, LV, P (Azores), SI, SK  the following point is inserted after point 2: 2.1. Globodera rostochiensis (Wollenweber) Behrens P (Azores)  point 3 is replaced by the following: 3. Leptinotarsa decemlineata Say E (Ibiza and Menorca), IRL, CY, M, P (Azores and Madeira), UK, S (counties of Blekinge, Gotland, Halland, Kalmar and SkÃ ¥ne), FI (districts of Ã land, HÃ ¤me, Kymi, Pirkanmaa, Satakunta, Turku and Uusimaa)  point 5 is replaced by the following: 5. Thaumetopoea processionea L. IRL, UK (excluding the local authority areas of Barnet; Brent; Bromley; Camden; City of London; City of Westminster; Croydon; Ealing; Elmbridge District; Epsom and Ewell District; Guildford; Hackney; Hammersmith & Fulham; Haringey; Harrow; Hillingdon; Hounslow; Islington; Kensington & Chelsea; Kingston upon Thames; Lambeth; Lewisham; Merton; Reading; Richmond Upon Thames; Runnymede District; Slough; South Oxfordshire; Southwark; Spelthorne District; Sutton; Tower Hamlets; Wandsworth; West Berkshire and Woking) (ii) in heading (b), point 2, in the right hand column, S, FI is replaced by S. (2) Annex II is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  heading (a) is amended as follows:  in point 2, in the left hand column, Aleurocantus spp. is replaced by Aleurocanthus spp.  in point 5, in the left hand column, Aonidella citrina Coquillet, is replaced by Aonidiella citrina Coquillet  heading (b) is amended as follows:  in point 3, in the right hand column, Seeds of Zea mais L. is replaced by Seeds of Zea mays L.  point 4 is deleted;  in heading (c), point 11 is deleted; (ii) Section II is amended as follows:  in heading (b), point 8, in the left hand column, Xanthomonas campestris pv. pruni (Smith) Dye is replaced by Xanthomonas arboricola pv. pruni (Smith) Vauterin et al.  in heading (d), the following point is inserted after point 7: 7.1. Potato spindle tuber viroid Plants for planting (including seeds) of Solanum lycopersicum L. and its hybrids, Capsicum annuum L., Capsicum frutescens L. and plants of Solanum tuberosum L. (b) Part B is amended as follows: (i) heading (a) is amended as follows:  the following points are inserted after point 6: 6.1. Paysandisia archon (Burmeister) Plants of Palmae, intended for planting, having a diameter of the stem at the base of over 5 cm and belonging to the following genera: Brahea Mart., Butia Becc., Chamaerops L., Jubaea Kunth, Livistona R. Br., Phoenix L., Sabal Adans., Syagrus Mart., Trachycarpus H. Wendl., Trithrinax Mart., Washingtonia Raf. IRL, MT, UK 6.2. Rhynchophorus ferrugineus (Olivier) Plants of Palmae, intended for planting, having a diameter of the stem at the base of over 5 cm and belonging to the following taxa: Areca catechu L., Arenga pinnata (Wurmb) Merr., Bismarckia Hildebr. & H. Wendl., Borassus flabellifer L., Brahea armata S. Watson, Brahea edulis H. Wendl., Butia capitata (Mart.) Becc., Calamus merrillii Becc., Caryota maxima Blume, Caryota cumingii Lodd. ex Mart., Chamaerops humilis L., Cocos nucifera L., Copernicia Mart., Corypha utan Lam., Elaeis guineensis Jacq., Howea forsteriana Becc., Jubaea chilensis (Molina) Baill., Livistona australis C. Martius, Livistona decora (W. Bull) Dowe, Livistona rotundifolia (Lam.) Mart., Metroxylon sagu Rottb., Phoenix canariensis Chabaud, Phoenix dactylifera L., Phoenix reclinata Jacq., Phoenix roebelenii O'Brien, Phoenix sylvestris (L.) Roxb., Phoenix theophrasti Greuter, Pritchardia Seem. & H. Wendl., Ravenea rivularis Jum. & H. Perrier, Roystonea regia (Kunth) O. F. Cook, Sabal palmetto (Walter) Lodd. ex Schult. & Schult. f., Syagrus romanzoffiana (Cham.) Glassman, Trachycarpus fortunei (Hook.) H. Wendl. and Washingtonia Raf. IRL, P (Azores), UK  the following point is added after point 9: 10. Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller Plants of Pinus L., intended for planting, other than fruit and seeds UK (ii) heading (b) is amended as follows:  in point 1, in the third column, P is deleted;  in point 2, the text in the third column is replaced by the following: E (except the autonomous communities of Andalucia, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Communidad autonoma de Catalunya), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua, Milano, Sondrio and Varese), Marche, Molise, Piedmont (except the communes of Busca, Centallo and Tarantasca in the province of Cuneo), Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes of Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), SK (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland: excluding the townlands of Ballinran Upper, Carrigenagh Upper, Ballinran, and Carrigenagh in County Down, and the Electoral Area of Dunmurry Cross in Belfast, County Antrim; Isle of Man and Channel Islands).  the following point is added after point 2: 3. Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. Plants of Prunus L., intended for planting, other than seeds UK (iii) in heading (c), point 0.0.1, in the third column, UK is replaced by IRL, UK (iv) heading (d) is amended as follows:  the following point is inserted before point 1: 01. Candidatus Phytoplasma ulmi Plants of Ulmus L., intended for planting, other than seeds UK  in point 1, the text in the third column is replaced by the following: EL (except the Regional Units of Argolida and Chania), M, P (except Algarve, Madeira and the county of Odemira in Alentejo) (3) Part B of Annex III, is amended as follows: (a) in point 1, the text in the right hand column is replaced by the following: E (except the autonomous communities of Andalucia, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Communidad autonoma de Catalunya), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua, Milano, Sondrio and Varese), Marche, Molise, Piedmont (except the communes of Busca, Centallo and Tarantasca in the province of Cuneo), Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes of Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), SK (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland: excluding the townlands of Ballinran Upper, Carrigenagh Upper, Ballinran, and Carrigenagh in County Down, and the Electoral Area of Dunmurry Cross in Belfast, County Antrim; Isle of Man and Channel Islands). (b) in point 2, the text in the right hand column is replaced by the following: E (except the autonomous communities of Andalucia, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Communidad autonoma de Catalunya), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua, Milano, Sondrio and Varese), Marche, Molise, Piedmont (except the communes of Busca, Centallo and Tarantasca in the province of Cuneo), Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes of Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), SK (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland: excluding the townlands of Ballinran Upper, Carrigenagh Upper, Ballinran, and Carrigenagh in County Down, and the Electoral Area of Dunmurry Cross in Belfast, County Antrim; Isle of Man and Channel Islands). (4) Annex IV is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  in point 2, the text in the right hand column is replaced by the following: The wood packaging material shall:  be made of debarked wood, as specified in Annex I to FAO International Standard for Phytosanitary Measures No 15 on Regulation of wood packaging material in international trade  be subject to one of the approved treatments as specified in Annex I to that International standard, and  display a mark as specified in Annex II to that International standard, indicating that the wood packaging material has been subjected to an approved phytosanitary treatment in accordance with this standard.  in point 5, the text in the left hand column is replaced by the following: Wood of Platanus L., except that in the form of:  chips, particles, sawdust, shavings, wood waste and scrap,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including wood which has not kept its natural round surface, originating in Armenia, Switzerland or the USA.  the following points are inserted after point 7.3: 7.4. Whether or not listed among the CN codes in Part B of Annex V, wood of Amelanchier Medik., Aronia Medik., Cotoneaster Medik., Crataegus L., Cydonia Mill., Malus Mill., Prunus L., Pyracantha M. Roem., Pyrus L. and Sorbus L., other than in the form of:  chips, sawdust and shavings, obtained in whole or part from these plants,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignments and which meets the same Union phytosanitary requirements as the wood in the consignment, but including that which has not kept its natural round surface, originating in Canada and the USA. Official statement that the wood: (a) originates in an area free from Saperda candida Fabricius, established by the national plant protection organisation in the country of origin, in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, or (b) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood, which is to be indicated on the certificates referred to in Article 13(1)(ii), or (c) has undergone an appropriate ionising radiation to achieve a minimum absorbed dose of 1 kGy throughout the wood, to be indicated on the certificates referred to in Article 13(1)(ii). 7.5. Whether or not listed among the CN codes in Part B of Annex V, wood in the form of chips obtained in whole or part from Amelanchier Medik., Aronia Medik., Cotoneaster Medik., Crataegus L., Cydonia Mill., Malus Mill., Prunus L., Pyracantha M. Roem., Pyrus L. and Sorbus L., originating in Canada and the USA. Official statement that the wood: (a) originates in an area established by the national plant protection organisation in the country of origin as being free from Saperda candida Fabricius in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, or (b) has been processed into pieces of not more than 2,5 cm thickness and width, or (c) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 minutes throughout the entire profile of the chips, which is to be indicated on the certificates referred to in Article 13(1)(ii).  in point 14, the text in the right hand column is replaced by the following: Without prejudice to the provisions applicable to the plants in Annex IV(A)(I)(11.4), official statement that no symptoms of Candidatus Phytoplasma ulmi have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation.  the following point is inserted after point 14: 14.1. Plants intended for planting, other than scions, cuttings, plants in tissue culture, pollen and seeds, of Amelanchier Medik., Aronia Medik., Cotoneaster Medik., Crataegus L., Cydonia Mill., Malus Mill., Prunus L., Pyracantha M. Roem., Pyrus L. and Sorbus L. originating in Canada and the USA. Without prejudice to the provisions applicable to the plants in Annex III(A)(9) and (18), Annex III(B)(1), (2) or Annex IV(A)(I), (17), (19.1), (19.2), (20), (22.1), (22.2), (23.1) and (23.2) where appropriate, official statement that the plants: (a) have been grown throughout their life in an area free from Saperda candida Fabricius, established by the national plant protection organisation in the country of origin, in accordance with relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii), under the rubric Additional declaration, or (b) have been grown during a period of at least two years prior to export, or in the case of plants which are younger than two years have been grown throughout their life, in a place of production established as free from Saperda candida Fabricius in accordance with relevant International Standards for Phytosanitary Measures: (i) which is registered and supervised by the national plant protection organisation in the country of origin, and (ii) which has been subjected annually to two official inspections for any signs of Saperda candida Fabricius carried out at appropriate times, and (iii) where the plants have been grown in a site:  with complete physical protection against the introduction of Saperda candida Fabricius, or  with the application of appropriate preventive treatments and surrounded by a buffer zone with a width of at least 500 m where the absence of Saperda candida Fabricius was confirmed by official surveys carried out annually at appropriate times, and (iv) immediately prior to export the plants have been subjected to a meticulous inspection for the presence of Saperda candida Fabricius, in particular in the stems of the plant, including, where appropriate, destructive sampling.  point 16.2 is replaced by the following: 16.2. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., Microcitrus Swingle, Naringi Adans., Swinglea Merr., and their hybrids, originating in third countries Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.1), (16.3), (16.4), (16.5) and (16.6), official statement that: (a) the fruits originate in a country recognised as being free of Xanthomonas citri pv. citri and Xanthomonas citri pv. aurantifolii in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) the fruits originate in an area established by the national plant protection organisation in the country of origin as being free from Xanthomonas citri pv. citri and Xanthomonas citri pv. aurantifolii, in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (c) the fruits originate in a place of production established by the national plant protection organisation in the country of origin as being free from Xanthomonas citri pv. citri and Xanthomonas citri pv. aurantifolii in accordance with relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, or (d) the site of production and the immediate vicinity are subject to appropriate treatments and cultural practices against Xanthomonas citri pv. citri and Xanthomonas citri pv. aurantifolii, and the fruits have been subjected to a treatment with sodium orthophenylphenate, or another effective treatment mentioned on the certificates referred to in Article 13(1)(ii), provided that the treatment method has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, and official inspections carried out at appropriate times prior to export have shown that the fruits are free from symptoms of Xanthomonas citri pv. citri and Xanthomonas citri pv. aurantifolii, and information on traceability is included in the certificates referred to in Article 13(1)(ii), or (e) in the case of fruits destined for industrial processing, official inspections prior to export have shown that the fruits are free from symptoms of Xanthomonas citri pv. citri and Xanthomonas citri pv. aurantifolii, and the site of production and the immediate vicinity are subject to appropriate treatments and cultural practices against Xanthomonas citri pv. citri and Xanthomonas citri pv. aurantifolii, and movement, storage and processing takes place under conditions, approved in accordance with the procedure referred to in Article 18(2), and the fruits have been transported in individual packages bearing a label, which contains a traceability code and the indication that the fruits are destined for industrial processing, and information on traceability is included in the certificates referred to in Article 13(1)(ii).  point 16.3 is replaced by the following: 16.3. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in third countries Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.1), (16.2), (16.4) and (16.5), official statement that: (a) the fruits originate in a country recognised as being free from Cercospora angolensis Carv. et Mendes in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) the fruits originate in an area recognised as being free from Cercospora angolensis Carv. et Mendes, in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (c) no symptoms of Cercospora angolensis Carv. et Mendes have been observed in the site of production and in its immediate vicinity since the beginning of the last cycle of vegetation, and none of the fruits harvested in the site of production has shown, in appropriate official examination, symptoms of this organism.  point 16.4 is replaced by the following: 16.4. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruits of Citrus aurantium L. and Citrus latifolia Tanaka, originating in third countries Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.1), (16.2), (16.3), (16.5), and (16.6), official statement that: (a) the fruits originate in a country recognised as free from Phyllosticta citricarpa (McAlpine) Van der Aa, in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) the fruits originate in an area established by the national plant protection organisation in the country of origin as being free from Phyllosticta citricarpa (McAlpine) Van der Aa in accordance with relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (c) the fruits originate in a place of production established by the national plant protection organisation in the country of origin as being free from Phyllosticta citricarpa (McAlpine) Van der Aa in accordance with relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, and the fruits are found free of symptoms of Phyllosticta citricarpa (McAlpine) Van der Aa by official inspection of a representative sample, defined in accordance with international standards, or (d) the fruits originate in a site of production subjected to appropriate treatments and cultural measures against Phyllosticta citricarpa (McAlpine) van der Aa, and official inspections have been carried out in the site of production during the growing season since the beginning of the last cycle of vegetation, and no symptoms of Phyllosticta citricarpa (McAlpine) van der Aa have been detected in the fruits, and the harvested fruits from that site of production are found free of symptoms of Phyllosticta citricarpa (McAlpine) Van der Aa during an official inspection prior to export, of a representative sample, defined in accordance with international standards, and information on traceability is included in the certificates referred to in Article 13(1)(ii), or (e) in the case of fruits destined for industrial processing, the fruits have been found free of symptoms of Phyllosticta citricarpa (McAlpine) Van der Aa prior to the export during an official inspection of a representative sample, defined in accordance with international standards, and a statement that the fruits originate in a site of production subjected to appropriate treatments against Phyllosticta citricarpa (McAlpine) Van der Aa carried out at the appropriate time is included in the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, and movement, storage and processing takes place under conditions, approved in accordance with the procedure referred to in Article 18(2), and the fruits have been transported in individual packages bearing a label, which contains a traceability code and the indication that the fruits are destined for industrial processing, and information on traceability is included in the certificates referred to in Article 13(1)(ii).  the following point is inserted after point 16.5: 16.6. Fruits of Capsicum (L.), Citrus L., other than Citrus limon (L.) Osbeck. and Citrus aurantiifolia (Christm.) Swingle, Prunus persica (L.) Batsch and Punica granatum L. originating in countries of the African continent, Cape Verde, Saint Helena, Madagascar, La Reunion, Mauritius and Israel Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.1), (16.2), (16.3), (16.4), (16.5) and (36.3), official statement that the fruits: (a) originate in a country recognised as being free of Thaumatotibia leucotreta (Meyrick) in accordance with relevant International Standards for Phytosanitary Measures, or (b) originate in an area established by the national plant protection organisation in the country of origin as being free from Thaumatotibia leucotreta (Meyrick), in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, or (c) originate in a place of production established by the national plant protection organisation in the country of origin as being free from Thaumatotibia leucotreta (Meyrick) in accordance with relevant International Standards for Phytosanitary Measures and information on traceability is included in the certificates referred to in the Article 13(1)(ii), and official inspections have been carried out in the place of production at appropriate times during the growing season, including a visual examination on representative samples of fruit, shown to be free from Thaumatotibia leucotreta (Meyrick), or (d) have been subjected to an effective cold treatment to ensure freedom from Thaumatotibia leucotreta (Meyrick) or another effective treatment to ensure freedom from Thaumatotibia leucotreta (Meyrick) and the treatment data should be indicated on the certificates referred to in Article 13(1)(ii), provided that the treatment method has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission.  point 18.2 is replaced by the following: 18.2. Plants of Casimiroa La Llave, Choisya Kunth Clausena Burm. f., Murraya J.Koenig ex L., Vepris Comm, Zanthoxylum L., other than fruits and seeds, originating in third countries Without prejudice to the provisions applicable to the plants referred to in Annex IV(A)I(18.1) and (18.3), official statement that: (a) the plants originate in a country in which Trioza erytreae Del Guercio is known not to occur, or (b) the plants originate in an area free from Trioza erytreae Del Guercio, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, and which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, or (c) the plants have been grown in a place of production, which is registered and supervised by the national plant protection organisation in the country of origin, and where the plants are placed in a site with complete physical protection against the introduction of Trioza erytreae Del Guercio, and where, during the last complete cycle of vegetation prior to the movement, two official inspections were carried out at appropriate times and no signs of Trioza erytreae Del Guercio have been observed in that site, and in the surrounding area with a width of at least 200 m.  the following point is inserted after point 18.3: 18.4. Plants of Microcitrus Swingle, Naringi Adans. and Swinglea Merr., other than fruits and seeds, originating in third countries Without prejudice to the provisions applicable to the plants in Annex IV(A)I (18.1), (18.2) and (18.3), official statement that the plants: (a) originate in a country recognised as being free of Xanthomonas citri pv. citri and Xanthomonas citri pv. aurantifolii in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) originate in an area established by the national plant protection organisation in the country of origin as being free from Xanthomonas citri pv. citri and Xanthomonas citri pv. aurantifolii, in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in writing by the national plant protection organisation of the third country concerned to the Commission.  in point 19.2, in the left hand column, Xanthomonas campestris pv. pruni (Smith) Dye is replaced by Xanthomonas arboricola pv. pruni (Smith) Vauterin et al.  the following points are inserted after point 25.7: 25.7.1. Plants of Solanum lycopersicum L. and Solanum melongena L., other than fruits and seeds Without prejudice to the provisions applicable to the plants in Annex III(A)(13) and Annex IV(A)(I)(25.5), (25.6), (25.7), (28.1), and (45.3), official statement that the plants: (a) originate in a country recognised as being free of Keiferia lycopersicella (Walsingham) in accordance with relevant International Standards for Phytosanitary Measures, or (b) originate in an area established by the national plant protection organisation in the country of origin as being free from Keiferia lycopersicella (Walsingham) in accordance with the relevant International Standards for Phytosanitary Measures, and which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration. 25.7.2. Fruits of Solanum lycopersicum L. and Solanum melongena L. Official statement that the fruits: (a) originate in a country recognised as being free of Keiferia lycopersicella (Walsingham) in accordance with relevant International Standards for Phytosanitary Measures, or (b) originate in an area established by the national plant protection organisation in the country of origin as being free from Keiferia lycopersicella (Walsingham) in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, or (c) originate in a place of production, established by the national plant protection organisation in the country of origin as being free from Keiferia lycopersicella (Walsingham), on the basis of official inspections and surveys carried out during the last three months prior to export, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration.  in point 52, in the left hand column, Seeds of Zea mais L. is replaced by Seeds of Zea mays L. (ii) Section II is amended as follows:  the following point is inserted after point 8: 8.1. Plants of Ulmus L., intended for planting, other than seeds Official statement that no symptoms of Candidatus Phytoplasma ulmi have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation.  point 10.1 is replaced by the following: 10.1. Plants of Citrus L., Choisya Kunth, Fortunella Swingle, Poncirus Raf., and their hybrids and Casimiroa La Llave, Clausena Burm f., Murraya J. Koenig ex L., Vepris Comm., Zanthoxylum L., other than fruits and seeds Official statement that the plants: a) originate in an area free from Trioza erytreae Del Guercio, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, or b) have been grown in a place of production, which is registered and supervised by the competent authorities in the Member State of origin, and where the plants are placed in a site with complete physical protection against the introduction of Trioza erytreae Del Guercio, and where, during the last complete cycle of vegetation prior to the movement, two official inspections were carried out at appropriate times and no signs of Trioza erytreae Del Guercio have been observed in that site, and in the surrounding area with a width of at least 200 m.  in point 12, in the right hand column, Xanthomonas campestris pv. pruni (Smith) Dye is replaced by Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. (b) Part B is amended as follows: (i) in point 6.4, the text in the third column is replaced by the following: IRL, UK (ii) in point 12.1, the text in the third column is replaced by the following: IRL, UK (iii) the following point 16.1 is inserted after point 16: 16.1. Plants of Pinus L., intended for planting, other than fruits and seeds Without prejudice to the provisions applicable to the plants listed in Annex III(A)(1), Annex IV(A)(I) (8.1), (8.2), (9), (10), Annex IV(A)(II) (4), (5) or Annex IV(B) (7), (8), (9), (10), (11), (12) and (16), official statement that: (a) the plants have been grown throughout their life in places of production in countries where Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller is not known to occur, or (b) the plants have been grown throughout their life in an area free from Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, or (c) the plants have been produced in nurseries which, including their vicinity, have been found free from Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller on the basis of official inspections and official surveys carried out at appropriate times, or (d) the plants have been grown throughout their life in a site with complete physical protection against the introduction of Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller and have been inspected at appropriate times and found to be free from Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller. UK (iv) in point 20.3, the text in the third column is replaced by the following: FI, LV, P (Azores), SI, SK (v) the following points are inserted after point 20.3: 20.4. Plants with roots, planted or intended for planting, grown in the open air There shall be evidence that the plants originate from a field known to be free from Globodera rostochiensis (Wollenweber) Behrens. P (Azores) 20.5. Plants of Prunus L. intended for planting, other than seeds Without prejudice to the provisions applicable to the plants listed in Annex III(A)(9) and (18) or Annex IV(A)(I)(19.2), (23.1) and (23.2) or Annex IV(A)(II)(12) and (16), official statement that: (a) the plants have been grown throughout their life in places of production in countries where Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. is not known to occur, or (b) the plants have been grown throughout their life in an area free from Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, or (c) the plants have been derived in direct line from mother plants which have shown no symptoms of Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. during the last complete cycle of vegetation, and no symptoms of Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. have been observed on the plants at the place of production since the beginning of the last complete cycle of vegetation, or (d) for plants of Prunus laurocerasus L. and Prunus lusitanica L. for which there shall be evidence by their packing or by other means that they are intended for sale to final consumers not involved in professional plant production no symptoms of Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. have been observed on plants at the place of production since the beginning of the last complete growing season. UK (vi) in point 21, the text in the third column is replaced by the following: E (except the autonomous communities of Andalucia, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Communidad autonoma de Catalunya), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua, Milano, Sondrio and Varese), Marche, Molise, Piedmont (except the communes of Busca, Centallo and Tarantasca in the province of Cuneo), Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes of Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), SK (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland: excluding the townlands of Ballinran Upper, Carrigenagh Upper, Ballinran, and Carrigenagh in County Down, and the Electoral Area of Dunmurry Cross in Belfast, County Antrim; Isle of Man and Channel Islands). (vii) in point 21.1, the text in the second column is replaced by the following: Without prejudice to the prohibition in Annex III(A)(15), on introducing plants of Vitis L. other than fruits from third countries (except Switzerland) into the Union, official statement that the plants: (a) originate in the protected zones listed in the right hand column; or (b) have been subjected to an appropriate treatment to ensure freedom from Daktulosphaira vitifoliae (Fitch) according to a specification approved in accordance with the procedure referred to in Article 18(2). (viii) in point 21.3, the text in the third column is replaced by the following: E (except the autonomous communities of Andalucia, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Communidad autonoma de Catalunya), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua, Milano, Sondrio and Varese), Marche, Molise, Piedmont (except the communes of Busca, Centallo and Tarantasca in the province of Cuneo), Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes of Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), SK (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland: excluding the townlands of Ballinran Upper, Carrigenagh Upper, Ballinran, and Carrigenagh in County Down, and the Electoral Area of Dunmurry Cross in Belfast, County Antrim; Isle of Man and Channel Islands). (ix) the following points are inserted after point 21.3: 21.4. Plants of Palmae, intended for planting, having a diameter of the stem at the base of over 5 cm and belonging to the following genera: Brahea Mart., Butia Becc., Chamaerops L., Jubaea Kunth, Livistona R. Br., Phoenix L., Sabal Adans., Syagrus Mart., Trachycarpus H. Wendl., Trithrinax Mart., Washingtonia Raf. Without prejudice to the provisions applicable to the plants listed in Annex III(A)(17). or Annex IV(A)(I)(37) and (37.1) or Annex IV(A)(II)(19.1), official statement that the plants: (a) have been grown throughout their life in places of production in countries where Paysandisia archon (Burmeister) is known not to occur; or (b) have been grown throughout their life in an area free from Paysandisia archon (Burmeister) established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, or (c) have, during a period of at least two years prior to export or movement, been grown in a place of production:  which is registered and supervised by the national plant protection organisation in the country of origin, and  where the plants were placed in a site with complete physical protection against the introduction of Paysandisia archon (Burmeister), and  where, during three official inspections per year carried out at appropriate times, including immediately prior to movement from this place of production, no signs of Paysandisia archon (Burmeister) have been observed. IRL, MT, UK 21.5. Plants of Palmae, intended for planting, having a diameter of the stem at the base of over 5 cm and belonging to the following taxa: Areca catechu L., Arenga pinnata (Wurmb) Merr., Bismarckia Hildebr. & H. Wendl., Borassus flabellifer L., Brahea armata S. Watson, Brahea edulis H. Wendl., Butia capitata (Mart.) Becc., Calamus merrillii Becc., Caryota maxima Blume, Caryota cumingii Lodd. ex Mart., Chamaerops humilis L., Cocos nucifera L., Copernicia Mart., Corypha utan Lam., Elaeis guineensis Jacq., Howea forsteriana Becc., Jubea chilensis (Molina) Baill., Livistona australis C. Martius, Livistona decora (W. Bull) Dowe, Livistona rotundifolia (Lam.) Mart., Metroxylon sagu Rottb., Phoenix canariensis Chabaud, Phoenix dactylifera L., Phoenix reclinata Jacq., Phoenix roebelenii O'Brien, Phoenix sylvestris (L.) Roxb., Phoenix theophrasti Greuter, Pritchardia Seem. & H. Wendl., Ravenea rivularis Jum. & H. Perrier, Roystonea regia (Kunth) O. F. Cook, Sabal palmetto (Walter) Lodd. ex Schult. & Schult. f., Syagrus romanzoffiana (Cham.) Glassman, Trachycarpus fortunei (Hook.) H. Wendl. and Washingtonia Raf. Without prejudice to the provisions applicable to the plants listed in Annex III(A)(17) or Annex IV(A)(I)(37) and (37.1) or Annex IV(A)(II)(19.1), official statement that the plants: (a) have been grown throughout their life in places of production in countries where Rhynchophorus ferrugineus (Olivier) is known not to occur or (b) have been grown throughout their life in an area free from Rhynchophorus ferrugineus (Olivier) established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, or (c) have, during a period of at least two years prior to export or movement, been grown in a place of production:  which is registered and supervised by the national plant protection organisation in the country of origin, and  where the plants were placed in a site with complete physical protection against the introduction of Rhynchophorus ferrugineus (Olivier), and  where, during three official inspections per year carried out at appropriate times, including immediately prior to movement from this place of production, no signs of Rhynchophorus ferrugineus (Olivier) have been observed. IRL, P (Azores), UK (x) in points 24.1 and 24.2, the text in the third column is replaced by the following: IRL, P (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho and TrÃ ¡s-os-Montes), UK, S, FI (xi) point 24.3 is replaced by the following: 24.3. Plants of Begonia L., intended for planting, other than seeds, tubers and corms, and plants of Dipladenia A.DC., Ficus L., Hibiscus L., Mandevilla Lindl. and Nerium oleander L., intended for planting, other than seeds Without prejudice to the requirements applicable to the plants listed in Annex IV(A)(I)(45.1), where appropriate, official statement that: (a) the plants orginate in an area known to be free from Bemisia tabaci Genn. (European populations), or (b) no signs of Bemisia tabaci Genn. (European populations) have been observed on plants at the place of production on official inspections carried out at least once each three weeks during the nine weeks prior to marketing, or (c) in cases where Bemisia tabaci Genn. (European populations) has been found at the place of production, the plants, held or produced in this place of production have undergone an appropriate treatment to ensure freedom from Bemisia tabaci Genn. (European populations) and subsequently this place of production shall have been found free from Bemisia tabaci Genn. (European populations) as a consequence of the implementation of appropriate procedures aiming at eradicating Bemisia tabaci Genn. (European populations), in both official inspections carried out weekly during the three weeks prior to the movement from this place of production and in monitoring procedures throughout the said period, or (d) for those plants for which there shall be evidence by their packing or their flower development or by other means that they are intended for direct sale to final consumers not involved in professional plant production, the plants have been officially inspected and found free from Bemisia tabaci Genn. (European populations) immediately prior to their movement. IRL, P (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho and TrÃ ¡s-os-Montes), UK, S, FI (xii) in point 33, the text in the third column is replaced by the following: IRL, UK (5) Annex V is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  point 1.4 is replaced by the following: 1.4. Plants of Choisya Kunth, Fortunella Swingle, Poncirus Raf., and their hybrids, Casimiroa La Llave, Clausena Burm. f., Murraya J. Koenig ex L., Vepris Comm., Zanthoxylum L. and Vitis L., other than fruits and seeds.  in point 1.7, the table in point (b) is replaced by the following: CN code Description 4401 12 00 Non-coniferous fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 22 00 Non-coniferous wood, in chips or particles 4401 40 90 Wood waste and scrap (other than sawdust), not agglomerated ex 4403 12 00 Non-coniferous wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared ex 4403 99 00 Non-coniferous wood (other than tropical wood, oak (Quercus spp.), beech (Fagus spp.), birch (Betula spp.), poplar and aspen (Populus spp.) or eucalyptus (Eucalyptus spp.)), in the rough, whether or not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives ex 4404 20 00 Non-coniferous split poles; piles, pickets and stakes of non-coniferous wood, pointed but not sawn lengthwise ex 4407 99 Non-coniferous wood (other than tropical wood, oak (Quercus spp.), beech (Fagus spp.), maple (Acer spp.), cherry (Prunus spp.), ash (Fraxinus spp.), birch (Betula spp.) or poplar and aspen (Populus spp.)), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm.  point 2.1 is replaced by the following: 2.1. Plants intended for planting, other than seeds, of the genera Abies Mill., Apium graveolens L., Argyranthemum spp., Asparagus officinalis L., Aster spp., Brassica spp., Castanea Mill., Cucumis spp., Dendranthema (DC.) Des Moul., Dianthus L. and hybrids, Exacum spp., Fragaria L., Gerbera Cass., Gypsophila L., all varieties of New Guinea hybrids of Impatiens L., Lactuca spp., Larix Mill., Leucanthemum L., Lupinus L., Pelargonium l'HÃ ©rit. ex Ait., Picea A. Dietr., Pinus L., Platanus L., Populus L., Prunus laurocerasus L., Prunus lusitanica L., Pseudotsuga Carr., Quercus L., Rubus L., Spinacia L., Tanacetum L., Tsuga Carr., Ulmus L., Verbena L. and other plants of herbaceous species, other than plants of the family Gramineae, intended for planting, and other than bulbs, corms, rhizomes, seeds and tubers. (ii) Section II is amended as follows:  point 1.2 is replaced by the following: 1.2. Plants intended for planting, other than seeds, of Beta vulgaris L., Platanus L., Populus L., Prunus L. and Quercus spp., other than Quercus suber and Ulmus L.  the following point is inserted after point 1.3: 1.3.1. Plants of Palmae, intended for planting, having a diameter of the stem at the base of over 5 cm and belonging to the following taxa: Areca catechu L., Arenga pinnata (Wurmb) Merr., Bismarckia Hildebr. & H. Wendl., Borassus flabellifer L., Brahea Mart., Butia Becc., Calamus merrillii Becc., Caryota maxima Blume, Caryota cumingii Lodd. ex Mart., Chamaerops L., Cocos nucifera L., Copernicia Mart., Corypha utan Lam., Elaeis guineensis Jacq., Howea forsteriana Becc., Jubaea Kunth, Livistona R. Br., Metroxylon sagu Rottb., Phoenix L., Pritchardia Seem. & H. Wendl., Ravenea rivularis Jum. & H. Perrier, Roystonea regia (Kunth) O. F. Cook, Sabal Adans., Syagrus Mart., Trachycarpus H. Wendl., Trithrinax Mart., Washingtonia Raf.  in point 1.10, the table in point (b) is replaced by the following: CN code Description 4401 11 00 Coniferous fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 12 00 Non-coniferous fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 21 00 Coniferous wood, in chips or particles 4401 22 00 Non-coniferous wood, in chips or particles 4401 40 90 Wood waste and scrap (other than sawdust), not agglomerated ex 4403 11 00 Coniferous wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared ex 4403 12 00 Non-coniferous wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared ex 4403 21 Coniferous wood of pine (Pinus spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, of which any cross-sectional dimension is 15 cm or more ex 4403 22 00 Coniferous wood of pine (Pinus spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, other than of which any cross-sectional dimension is 15 cm or more ex 4403 23 Coniferous wood of fir (Abies spp.) and spruce (Picea spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, of which any cross-sectional dimension is 15 cm or more ex 4403 24 00 Coniferous wood of fir (Abies spp.) and spruce (Picea spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, other than of which any cross-sectional dimension is 15 cm or more ex 4403 25 Coniferous wood, other than of pine (Pinus spp.), fir (Abies spp.) or spruce (Picea spp.), in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, of which any cross-sectional dimension is 15 cm or more ex 4403 26 00 Coniferous wood, other than of pine (Pinus spp.), fir (Abies spp.) or spruce (Picea spp.), in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, other than of which any cross-sectional dimension is 15 cm or more ex 4403 99 00 Non-coniferous wood (other than tropical wood, oak (Quercus spp.), beech (Fagus spp.), birch (Betula spp.), poplar and aspen (Populus spp.) or eucalyptus (Eucalyptus spp.)), in the rough, whether or not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives ex 4404 Split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise 4406 Railway or tramway sleepers (cross-ties) of wood ex 4407 Coniferous wood, sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm ex 4407 99 Non-coniferous wood (other than tropical wood, oak (Quercus spp.), beech (Fagus spp.), maple (Acer spp.), cherry (Prunus spp.), ash (Fraxinus spp.), birch (Betula spp.) or poplar and aspen (Populus spp.)), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm  point 2.1 is replaced by the following: 2.1. Plants of Begonia L., intended for planting, other than corms, seeds and tubers, and plants of Dipladenia A.DC., Euphorbia pulcherrima Willd., Ficus L., Hibiscus L., Mandevilla Lindl. and Nerium oleander L., intended for planting, other than seeds. (b) Part B is amended as follows: (i) Section I is amended as follows:  in point 1, Zea mais L. is replaced by Zea mays L.  in point 2, the tenth indent, Amiris P. Browne is replaced by Amyris P. Browne  point 3 is amended as follows:  the first indent is replaced by the following:  Citrus L., Fortunella Swingle, Poncirus Raf., Microcitrus Swingle, Naringi Adans., Swinglea Merr. and their hybrids, Momordica L., Solanum lycopersicum L., and Solanum melongena L.  the following indent is added:  Punica granatum L. originating in countries of the African continent, Cape Verde, Saint Helena, Madagascar, La Reunion, Mauritius and Israel.  point 6 is amended as follows:  in point (a), the following indent is added:  Amelanchier Medik., Aronia Medik., Cotoneaster Medik., Crataegus L., Cydonia Mill., Malus Mill., Prunus L., Pyracantha M. Roem., Pyrus L. and Sorbus L., including wood which has not kept its natural round surface, except sawdust or shavings, originating in Canada or the USA,  the table in point (b) is replaced by the following: CN code Description 4401 11 00 Coniferous fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 12 00 Non-coniferous fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 21 00 Coniferous wood, in chips or particles 4401 22 00 Non-coniferous wood, in chips or particles 4401 40 10 Sawdust, not agglomerated 4401 40 90 Wood waste and scrap (other than sawdust), not agglomerated ex 4403 11 00 Coniferous wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared ex 4403 12 00 Non-coniferous wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared ex 4403 21 Coniferous wood of pine (Pinus spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, of which any cross-sectional dimension is 15 cm or more ex 4403 22 00 Coniferous wood of pine (Pinus spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, other than of which any cross-sectional dimension is 15 cm or more ex 4403 23 Coniferous wood of fir (Abies spp.) and spruce (Picea spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, of which any cross-sectional dimension is 15 cm or more ex 4403 24 00 Coniferous wood of fir (Abies spp.) and spruce (Picea spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, other than of which any cross-sectional dimension is 15 cm or more ex 4403 25 Coniferous wood, other than of pine (Pinus spp.), fir (Abies spp.) or spruce (Picea spp.), in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, of which any cross-sectional dimension is 15 cm or more ex 4403 26 00 Coniferous wood, other than of pine (Pinus spp.), fir (Abies spp.) or spruce (Picea spp.), in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, other than of which any cross-sectional dimension is 15 cm or more 4403 91 00 Oak wood (Quercus spp.) in the rough, whether or not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives 4403 95 Wood of birch (Betula spp.) in the rough, whether or not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, of which any cross-sectional dimension is 15 cm or more 4403 96 00 Wood of birch (Betula spp.) in the rough, whether or not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, other than of which any cross-sectional dimension is 15 cm or more 4403 97 00 Wood of poplar and aspen (Populus spp.) in the rough, whether or not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives ex 4403 99 00 Non-coniferous wood (other than tropical wood, oak (Quercus spp.), beech (Fagus spp.), birch (Betula spp.), poplar and aspen (Populus spp.) or eucalyptus (Eucalyptus spp.)), in the rough, whether or not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives ex 4404 Split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise 4406 Railway or tramway sleepers (cross-ties) of wood ex 4407 Coniferous wood, sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 91 Oak wood (Quercus spp.), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm ex 4407 93 Wood of Acer saccharum Marsh, sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 94 Wood of cherry (Prunus spp.) sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 95 Wood of ash (Fraxinus spp.), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 96 Wood of birch (Betula spp.), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 97 Wood of poplar and aspen (Populus spp.), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm ex 4407 99 Non-coniferous wood (other than tropical wood, oak (Quercus spp.), beech (Fagus spp.), maple (Acer spp.), cherry (Prunus spp.), ash (Fraxinus spp.), birch (Betula spp.) or poplar and aspen (Populus spp.)), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4408 10 Coniferous sheets for veneering (including those obtained by slicing laminated wood), for plywood or for similar laminated wood and other wood, sawn lengthwise, sliced or peeled, whether or not planed, sanded, spliced or end-jointed, of a thickness not exceeding 6 mm 4416 00 00 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood, including staves 9406 10 00 Prefabricated buildings of wood (ii) Section II is amended as follows:  in point 7, the table in point (b) is replaced by the following: CN code Description 4401 11 00 Coniferous fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 12 00 Non-coniferous fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 21 00 Coniferous wood, in chips or particles 4401 22 00 Non-coniferous wood, in chips or particles 4401 40 90 Wood waste and scrap (other than sawdust), not agglomerated ex 4403 11 00 Coniferous wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared ex 4403 12 00 Non-coniferous wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared ex 4403 21 Coniferous wood of pine (Pinus spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, of which any cross-sectional dimension is 15 cm or more ex 4403 22 00 Coniferous wood of pine (Pinus spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, other than of which any cross-sectional dimension is 15 cm or more ex 4403 23 Coniferous wood of fir (Abies spp.) and spruce (Picea spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, of which any cross-sectional dimension is 15 cm or more ex 4403 24 00 Coniferous wood of fir (Abies spp.) and spruce (Picea spp.) in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, other than of which any cross-sectional dimension is 15 cm or more ex 4403 25 Coniferous wood, other than of pine (Pinus spp.), fir (Abies spp.) or spruce (Picea spp.), in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, of which any cross-sectional dimension is 15 cm or more ex 4403 26 00 Coniferous wood, other than of pine (Pinus spp.), fir (Abies spp.) or spruce (Picea spp.), in the rough, not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives, other than of which any cross-sectional dimension is 15 cm or more ex 4403 99 00 Non-coniferous wood (other than tropical wood, oak (Quercus spp.), beech (Fagus spp.), birch (Betula spp.), poplar and aspen (Populus spp.) or eucalyptus (Eucalyptus spp.)), in the rough, whether or not stripped of bark or sapwood, or roughly squared, other than treated with paint, stains, creosote or other preservatives ex 4404 Split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise 4406 Railway or tramway sleepers (cross-ties) of wood ex 4407 Coniferous wood, sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm ex 4407 99 Non-coniferous wood (other than tropical wood, oak (Quercus spp.), beech (Fagus spp.), maple (Acer spp.), cherry (Prunus spp.), ash (Fraxinus spp.), birch (Betula spp.) or poplar and aspen (Populus spp.)), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4415 Packing cases, boxes, crates, drums and similar packings, of wood; cable-drums of wood; pallets, box pallets and other load boards, of wood; pallet collars of wood 9406 10 00 Prefabricated buildings of wood